        Case 8:20-mj-00685-DUTY Document 6 Filed 10/05/20 Page 1 of 2 Page ID #:10




  1

 F~

 3                                                                          C, U.S. DISTRICT COURT


 4                                                                          OCT-5~D
 5
                                                                            L.DISTRICT OF CALIFORNIA
                                                                                             DEPUTY
 6

 7
 8                               UNITED STATES DISTRICT COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA
10     UNITED STATES OF AMERICA,                   ) Case No. 8:2o-MJ-oo685
11                          Plaintiff,            )
12                          v.                    ) ORDER OF DETENTION AFTER
                                                    HEARING
i3     CARLOS SALGADO,                            )
                                                    [Fed. R. Crim. P. 32.~(a)(6); 18 U.S.C.
i4                          Defendant.            ) § 3143(a)]

i5
i6

~~            The defendant having been arrested in this District pursuant to a warrant issued

i8     by the United States District Court for the Southern District of California for alleged

iy     violations of the terms and conditions of his/her supervised release; and

20            The Court having conducted a detention hearing pursuant to Federal Rule of

21     Criminal Procedure 32.i(a)(6) and i8 U.S.C. § gi43(a), hereby finds the following:

22            A. (x) The defendant has not met his/her burden of establishing by clear and

23               convincing evidence that he/she is not likely to flee if released under ~8 U.S.C.

24               § 3142(b)or (c).

25            B. (x) The defendant has not met his/her burden of establishing by clear and

26 ,             convincing evidence that he/she is not likely to pose a danger to the safety of

27 I
                                                    i
        Case 8:20-mj-00685-DUTY Document 6 Filed 10/05/20 Page 2 of 2 Page ID #:11




 i               -any other person or the community if released under 18 U.S.C. § 3142(b) or

 2              (c).

 3           These findings are based on: nature ofcurrent allegations which reflects

 4     commission ofa violent crime while on supervised release which suggests lack of

 5     amenability to compliance with supervision; lack of bail resources; and lack ofstable

 6     residence and employment.

 7           IT THEREFORE IS ORDERED that the defendant be detained pending the

8      preliminary hearing and/or final revocation proceedings in the charging district.

 9
io     Dated:     ~a ~~ ~                                            ~~~~
                                                       ONORABL AUTUMN D.SPAETH
~1                                                    United States Magistrate Judge
12

13

i4

i5
i6 I

i~

i8
i9

20

21

22

23

24

25

26

27
                                                  2
